DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 1 and 4 be found allowable, claims 18 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (U.S. Patent No. 10,086,250).
As for Claim 1, Wright discloses an invention comprising:
a first leg support (105) configured for a user’s right leg (intended use);
a second leg support (110) configured for the user’s left leg (intended use); and
an interconnect (125a/b) configured to maintain the first and second leg supports al a predetermined lateral spacing to support the user’s legs apart from one another without overhanging the user’s own personal space (intended use, see Fig. 1A).
2. The device of claim 1, wherein the predetermined spacing is user-adjustable via the interconnect (see Fig. 1A-1B).
3. The device of claim 1, further comprising the first and second leg supports have two substantially “J" shaped brackets (132a/b) connected by the interconnect. 
4. The device of claim 3, further comprising a round portion (strap of 105/110) of each of the “J” shaped brackets is shaped to cradle each of the legs of the user.
5. The device of claim 3, further comprising a flat portion (base of 132a/b) of each of the “J” shaped brackets.
6. The device of claim 1, wherein the interconnect secures the first and second leg supports so that the user can exert lateral force against the brackets without compromising the predetermined lateral spacing (see Figs. 1A-1B). 
7. The device of claim 1, wherein the first and second leg supports are configured to be disconnected and stored together in a collapsed configuration (see Figs. 1A-2B).
8. The device of claim 1, wherein the first and second leg supports are configured with nothing between the user’s legs when in use (see Figs. 1A-1B).
9. The device of claim 1, wherein the interconnect is stretchable (see Fig. 1B).
10. The device of claim 1, wherein the interconnect does not stretch (see Fig. 1A).
11. The device of claim 1, wherein the interconnect is rigid (see Fig. 1A).
12. The device of claim 1, wherein the interconnect is flexible (see Fig. 1B).
13. The device of claim 1, wherein the interconnect is formed by a cord (150)  having T-connectors (130a/b) on each end of the cord, the cord attaching on each end of the cord through openings (openings in 220)  formed in each of the first and second leg supports and held in position by the T-connectors (see Figs. 2A-2B).
14. The device of claim 13, further comprising a plurality of the openings (openings in 220) formed in each of the first and second leg supports to make the predetermined spacing user-adjustable by connecting the cord to one of the openings on each of the first and second leg supports (see Figs. 1A-2B).
15. The device of claim 1, wherein the interconnect is formed by buckle (see Figs. 1A-4).
16. The device of claim 15, wherein the buckle has a first connector formed as part of the first leg support, and the buckle has a second connector formed as part of the second leg support, the first connector mating with the second connector (125a and 125b can act as mating buckles, see also buckles in Fig. 4).
17. The device of claim 15, wherein the buckle has a plurality of adjustments (space along the line of 150) to make the predetermined spacing user-adjustable by selection of various of the adjustments. 
As for Claim 18, Wright discloses an invention comprising:
a first leg support (105) configured for a user’s right leg;
a second leg support (110) configured for the user's left leg; and
a user-adjustable interconnect (125a/b) configured to maintain the first and second leg supports at a user-selectable lateral spacing to support the user’s legs apart from one another without overhanging the user's own personal space.

19. The device of claim 18, further comprising the first and second leg supports have two substantially “J" shaped brackets (132a/b) connected by the interconnect, wherein a round portion (straps of 105/110) of each of the “J” shaped brackets is shaped to cradle each of the legs of the user.
As for Claim 20, Wright discloses an invention, comprising: 
a  first leg support (105) configured for a user's right leg;
a second leg support (110) configured for the user’s left leg; and
a user-adjustable interconnect (125a/b) configured to maintain the first and second leg supports at a user-selectable lateral spacing;
wherein the first and second leg supports have two substantially “J” shaped brackets (132a/b) connected by the interconnect, wherein a round portion (straps of 105/110) of each of the “J” shaped brackets is shaped to cradle each of the legs of the user, and wherein the interconnect secures the first and second leg supports so that the user can exert lateral force against the brackets without compromising the predetermined lateral spacing (see Figs 1A-2B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/               Examiner, Art Unit 3677